EXHIBIT 10.49

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT

AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of October 12, 2001
(as the same may be amended, supplemented or otherwise modified from time to
time, this “Guarantee”), made by each of the undersigned corporations (each, a
“Guarantor” and collectively, the “Guarantors”) in favor of the Beneficiaries
(as hereinafter defined).  Certain capitalized terms used herein are defined in
Section 1 of this Guarantee.

W I T N E S S E T H:

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of June
25, 1998 among BMC INDUSTRIES, INC., a Minnesota corporation (“Borrower”), the
financial institutions party thereto (the “Lenders”), Bankers Trust Company, as
Administrative Agent for the Lenders thereunder and a Lender (the “Agent") and
NBD Bank, as documentation agent and a Lender, the Lenders have severally agreed
to make Extensions of Credit to or for the benefit of the Borrower upon the
terms and subject to the conditions set forth therein (as used herein, the term
“Credit Agreement” means the Amended and Restated Credit Agreement described
above in this paragraph, as in effect on the date hereof and as amended by that
certain Second Amendment and Restatement Agreement dated as of the date hereof,
as the same may be amended, modified, extended, renewed, replaced, restated or
supplemented from time to time, and including any agreement extending the
maturity of or restructuring of all or any portion of the Indebtedness under
such agreement or any successor agreements);

WHEREAS, each Guarantor is a Domestic Subsidiary of the Borrower;

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
Extensions of Credit that the Guarantors shall have executed and delivered this
Guarantee to the Agent, for the benefit of the Beneficiaries;

WHEREAS, the proceeds of Extensions of Credit will be used in part to enable the
Borrower to make Valuable Transfers to each of the Guarantors in connection with
the operation of their business; and

WHEREAS, Borrower and the Guarantors are engaged in related businesses, and each
Guarantor will derive substantial direct and indirect benefit from the making of
the Extensions of Credit;

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans and other Extensions of Credit, each Guarantor hereby
agrees with the Agent, for the benefit of the holders of the Guaranteed
Obligations, as follows:

Section 1.  Definitions.   As used in this Guarantee, capitalized terms not
otherwise defined herein shall have the respective meanings provided for such
terms in the Credit Agreement and the following terms have the meanings
indicated, all such definitions to be equally applicable to the singular and
plural forms of the terms defined:


“Adjusted Net Worth” of any Guarantor shall mean, as of any date of
determination thereof, the excess of (i) the amount of the “present fair
saleable value” of the assets of such Guarantor as of the date of such
determination, over (ii) the amount of all “liabilities of such Guarantor,
contingent or otherwise” as of the date of such determination, as such quoted
terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors.  In determining the
Adjusted Net Worth of such Guarantor for purposes of calculating the Limit of
Liability for such Guarantor in respect of any of the Guaranteed Obligations,
the liabilities of such Guarantor to be used in such determination pursuant to
clause (ii) of the preceding sentence shall exclude the liabilities of such
Guarantor hereunder in respect of the Guaranteed Obligations and any other
guarantees of the obligations of the Borrower incurred after the date hereof.

“Beneficiaries” means each of (i) the Lenders and the Agent under the Credit
Agreement hereinafter referred to (such Lenders and the Agent are hereinafter
called the “Bank Creditors”), (ii) if one or more Lenders (or any Affiliate
thereof) enter into one or more (A) interest rate protection agreements
(including, without limitation, interest rate swaps, caps, floors, collars and
similar agreements), (B) foreign exchange contracts, currency swap agreements or
other similar agreements or arrangements designed to protect against the
fluctuations in currency values and/or (C) other types of hedging agreements
from time to time (collectively, the “Interest Rate Protection or Other Hedging
Agreements”) with, or guaranteed by, Borrower, any such Lender or Lenders or any
Affiliate of such Lender or Lenders (even if the respective Lender subsequently
ceases to be a Lender under the Credit Agreement for any reason) so long as any
such Lender or Affiliate participates in the extension of such Interest Rate
Protection or Other Hedging Agreements and their subsequent assigns, if any
(collectively, the “Other Creditors”) and (iii) US Bank as lender under the US
Bank Letter of Credit Facility (as defined below), collectively, and
“Beneficiary” means any one of such Beneficiaries, individually.

“Determination Date” shall mean, with respect to any Guarantor, the earlier of
(a) the date of commencement of a case under Title 11 of the United States Code
in which such Guarantor is a debtor and (b) the date enforcement hereunder is
sought with respect to such Guarantor.

“Extension of Credit” shall mean (i) all loans or advances made to the Borrower
under any Loan Document, (ii) all other extensions of credit to or for the
benefit of the Borrower under any Loan Document and (iii) to the extent not
otherwise included in the foregoing, all Guaranteed Obligations.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2(a).

“Limit of Liability” for any Guarantor shall mean, as of the Determination Date
for such Guarantor, the sum of:

(i)            an amount equal to the sum of each Extension of Credit (or
portion thereof) the proceeds of which are used to make a Valuable Transfer to
such Guarantor plus interest on such amount at the rate specified in the Credit
Agreement plus


(ii)           the greater of:

(A)          ninety-five percent (95%) of the Adjusted Net Worth of such
Guarantor at the date of the execution of this Guarantee before giving effect to
any Extensions of Credit made on such date and

(B)           ninety-five percent (95%) of the Adjusted Net Worth of such
Guarantor at the Determination Date for such Guarantor.

There shall be deducted in determining the Limit of Liability for any Guarantor
(a) amounts, if any, collected from such Guarantor in respect of the Guaranteed
Obligations by or on behalf of any holder of the Guaranteed Obligations pursuant
to any Loan Document (other than this Guarantee), plus (b) the amounts, if any,
collected in respect of the Guaranteed Obligations by or on behalf of any holder
of the Guaranteed Obligations from any Subsidiary of such Guarantor pursuant to
any Loan Document (including this Guarantee).

“Subordinate Claims” has the meaning assigned to that term in Section 8.

"US Bank Letter of Credit Facility" means that certain revolving letter of
credit facility in effect on the date hereof pursuant to that certain Continuing
Reimbursement Agreement for Commercial Letters of Credit, dated as of July 14,
2000 by and among the LC Creditor and the Borrower providing for commercial
letters of credit; provided, however, that at no time shall there be more than a
maximum amount of $2,000,000 under the US Bank Letter of Credit Facility secured
by the Security Documents.

“Valuable Transfer” means, as to any Guarantor, (i) all loans, advances or
capital contributions made to such Guarantor with proceeds of Guaranteed
Obligations, (ii) all debt securities or other obligations of such Guarantor
acquired from such Guarantor or retired by such Guarantor with proceeds of
Guaranteed Obligations, (iii) the fair market value of all property acquired
with proceeds of Guaranteed Obligations and transferred, absolutely and not as
collateral, to such Guarantor and (iv) the value of any quantifiable economic
benefits not included in clauses (i) through (iii) above, but included in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, accruing to such Guarantor as a result of the
incurrence of Guaranteed Obligations.


Section 2.  Guarantee of Obligations.  (a) Each Guarantor hereby, jointly and
severally, unconditionally and irrevocably guarantees to each of the
Beneficiaries, as the primary obligation and debt of such Guarantor and not as a
surety, the due and punctual payment of, without duplication, (i) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including, without limitation, all “Obligations”
as such term is defined in the Credit Agreement and all obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities of Borrower and each Guarantor now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement or any
other Loan Document to which Borrower or any Guarantor is a Party and the due
performance and compliance by Borrower and each Guarantor with all of the terms,
conditions and agreements contained in each such Loan Document (all such
obligations and liabilities being herein collectively called the “Credit
Agreement Obligations”); (ii) the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities of Borrower now existing or
hereafter incurred under, arising out of or in connection with (x) any Interest
Rate Protection or Other Hedging Agreement, whether such Interest Rate
Protection or Other Hedging Agreement is now in existence or hereafter arising
and the due performance and compliance by Borrower with all of the terms,
conditions and agreements contained therein and (y) the US Bank Letter of Credit
Facility up to a maximum amount of $2,000,000 (provided that at no time shall
there be more than $2,000,000 under the US Bank Letter of Credit Facility
secured by the Security Documents) (all of the foregoing, collectively, the
“Guaranteed Obligations”).  In case of the failure of Borrower or any Guarantor
to duly, punctually and indefeasibly make any such payment in full as and when
due and payable, each Guarantor hereby agrees to duly, punctually and
indefeasibly make such payment as and when the same shall become due and
payable, whether on the due date therefor, upon stated maturity, by
acceleration, upon demand or otherwise, in accordance with the terms of this
Guarantee, the Credit Agreement and the other Loan Documents.

(b)           Notwithstanding anything to the contrary contained in this
Guarantee, the obligations and liabilities of each of the Guarantors pursuant to
this Guarantee shall at all times be subject to each such Guarantor’s Limit of
Liability.

(c)           No payment or payments made by Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Agent or any
Beneficiary from Borrower, the Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set–off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment or payments other than payments made by or
received or collected from such Guarantor in respect of the Guaranteed
Obligations, remain liable for the Guaranteed Obligations up to its Limit of
Liability.


Section 3.  Right of Set-off.  During any period in which an Event of Default
shall have occurred and is continuing, the Agent and each other Beneficiary are
hereby irrevocably authorized by each Guarantor at any time and from time to
time without notice to such Guarantor, any such notice being hereby waived by
such Guarantor, to set off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Agent or such other Beneficiary to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the Agent or
such other Beneficiary may elect on account of the obligations or liabilities of
such Guarantor hereunder and claims of every nature and description of the Agent
or such other Beneficiary against such Guarantor, in any currency, whether
arising hereunder, under the Credit Agreement or any other Loan Document,
whether or not the Agent or such other Beneficiary has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  Each Beneficiary shall notify such Guarantor and the Agent
promptly of any such set–off made by it and the application made by it of the
proceeds thereof; provided, however, that the failure to give such notice shall
not affect the validity of such set–off and application.  The rights of the
Agent and any other Beneficiary under this paragraph are in addition to other
rights and remedies (including, without limitation, other rights of set–off)
which such party may have.

Section 4. Amendments, etc. with respect to the Guaranteed Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against such Guarantor or any other Guarantor, and without
notice to or further assent by such Guarantor, any demand for payment of any of
the Guaranteed Obligations made by the Agent or any other Beneficiary may be
rescinded by the Agent or such other Beneficiary, and any of the Guaranteed
Obligations continued, and the Guaranteed Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Agent or any other
Beneficiary, and the Credit Agreement, any other Loan Document, any other
document relating to Guaranteed Obligations and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the relevant holders of the Guaranteed
Obligations may deem advisable from time to time and otherwise in accordance
with the Credit Agreement, and any collateral security, guarantee or right of
offset at any time held by the Agent or any other Beneficiary for the payment of
the Guaranteed Obligations may be sold, exchanged, waived, surrendered or
released.  Neither the Agent nor any other Beneficiary shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Guaranteed Obligations or for this Guarantee or any property
subject thereto.

Section 5. Guarantee Absolute and Unconditional.  Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Agent or any
other Beneficiary upon this Guarantee or any other Loan Document to which such
Guarantor is a party or acceptance of this Guarantee or any such other Loan
Document; and all dealings between the Borrower or any Guarantor and the Agent
or any other Beneficiary shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Guarantee and the other Loan
Documents.  Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any
Guarantor with respect to the Guaranteed Obligations.  This Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to:

(i) the validity or enforceability of the Credit Agreement, any other Loan
Document, any of the Guaranteed Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Agent or any other Beneficiary,

(ii) any defense (including, without limitation, any statute of limitations),
set–off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower against the Agent
or any other Beneficiary (each Guarantor hereby agrees not to assert any such
defense, set-off or counterclaim),


(iii) any change in the time, manner or place of any application of collateral
security, or proceeds thereof, to or of all or any of the Guaranteed
Obligations, or any manner of sale or other disposition of any collateral
security for all or any of the Guaranteed Obligations or any other assets of the
Borrower or any of its Subsidiaries,

(iv) any change, restructuring or termination of the corporate or partnership
structure or existence of the Borrower or any of its Subsidiaries, or

(v) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or any Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Guaranteed
Obligations, or of any Guarantor under this Guarantee, in bankruptcy or in any
other instance and each Guarantor hereby covenants that this Guarantee will not
be discharged except by final, complete, indefeasible and irrevocable payment
and performance of the obligations contained in the agreements, instruments and
documents evidencing or securing the Guaranteed Obligations and this Guarantee.

When the Agent or any other Beneficiary is pursuing its rights and remedies
hereunder against any Guarantor, the Agent or any other Beneficiary may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against the Borrower or any other Person or against any collateral security or
guarantee for the Guaranteed Obligations or any right of offset with respect
thereto, and any failure by the Agent or any other Beneficiary to pursue such
other rights or remedies or to collect any payments from the Borrower or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Borrower or any
such other Person or of any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Agent and any other Beneficiary against
such Guarantor.

Section 6.  Reinstatement.  Each Guarantor further agrees that if at any time
all or any part of any payment theretofore applied by any Beneficiary to any of
the Guaranteed Obligations is, or must be, rescinded or returned by such
Beneficiary for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of Borrower, any other Guarantor or any
other Subsidiary of Borrower or any other guarantor of all or any portion of the
Guaranteed Obligations, such Guaranteed Obligations or applicable portion
thereof, for purposes of this Guarantee, to the extent that such payment is or
must be rescinded or returned, shall be deemed to have continued in existence
notwithstanding such application, and this Guarantee shall continue to be
effective or be reinstated, as the case may be, as to such Guaranteed
Obligations or applicable portion thereof as though such application had not
been made, irrespective of whether any note or other evidence of indebtedness
has been surrendered or cancelled.


Section 7. Subrogation. No Guarantor will exercise any rights that it may now or
hereafter acquire against the Borrower or any other Guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guarantee, the Credit Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Beneficiary against the Borrower or
any other Guarantor or any collateral security, regardless of whether such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower or any other Guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
have been paid in full and the Commitments have expired or terminated.  If any
amount is paid to any Guarantor in violation of the preceding sentence at any
time prior to the later of the payment in full of the Guaranteed Obligations and
the Termination Date, such amount shall be held in trust for the benefit of the
Agent to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents, or to be held as collateral security for any Guaranteed
Obligations thereafter arising.  If (i) any Guarantor makes payment to the Agent
or any other Beneficiary of all or any part of the Guaranteed Obligations, (ii)
all of the Guaranteed Obligations have been paid in full and (iii) the
Termination Date has occurred, the Agent and the other Beneficiaries will, at
any Guarantor’s request and expense, execute and deliver to such Guarantor the
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to each Guarantor of an
interest in the Guaranteed Obligations resulting from such payment to such
Guarantor.

Section 8.  Subordination.  So long as any of the Guaranteed Obligations shall
be outstanding, all claims of any kind or character of any Guarantor or any of
its successors and assigns against Borrower (all such claims of any kind or
character of such Guarantor or any of its successors and assigns being
hereinafter referred to as “Subordinate Claims”), shall be subordinated in right
of payment to the prior indefeasible payment in full of such Guaranteed
Obligations and any Subordinate Claims collected or received by such Guarantor
after an Event of Default has occurred and is continuing, upon notice by Agent
to such Guarantor, shall be held in trust for the Agent for the benefit of the
Beneficiaries and, at the direction of the Agent to such Guarantor, shall
forthwith be paid over to the Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of such Guarantor under any
other provision of this Guarantee.

Section 9.  Representations, Warranties and Covenants.  Each Guarantor
represents and warrants to the Agent and each Beneficiary that:

(a)           such Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has the corporate power and authority and the legal right to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged;

(b)           such Guarantor has the corporate power and authority and the legal
right to execute and deliver, and to perform its obligations under, this
Guarantee, and has taken all necessary corporate action to authorize its
execution, delivery and performance of this Guarantee;


(c)           this Guarantee constitutes a legal, valid and binding obligation
of such Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles;

(d)           the execution, delivery and performance of this Guarantee by such
Guarantor (i) are within such Guarantor’s corporate power, (ii) have been duly
authorized by all necessary corporate, shareholder and other action on the part
of each Person whose authorization is required, (iii) do not violate any
Requirement of Law or any material Contractual Obligation applicable to such
Guarantor, (iv) will not result in or require the creation or imposition of any
Lien of any nature upon or with respect to any of the properties now owned or
hereafter acquired by such Person and (v) will not require any authorization or
approval or other action by, or notice to or filing or registration with, any
Governmental Authority (other than those which have been obtained and are in
force and effect);

(e)           there are no actions, suits, proceedings or investigations pending
or, to the knowledge of such Guarantor, threatened against or affecting such
Guarantor or any of its Subsidiaries or any of its or their respective
properties or assets before any arbitrator or Governmental Authority or against
any of its or their respective properties or revenues (a) with respect to this
Guarantee or any of the actions contemplated hereby, or (b) which would
reasonably be expected to have a Material Adverse Effect;

(f)            such Guarantor has good and marketable title in fee simple to, or
a valid leasehold interest in all its material real property, and good title to,
or a valid leasehold interest in all its other material property, and none of
such property is subject to any Lien except for Permitted Liens.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the date of each Extension of
Credit under the Credit Agreement on and as of date of Extension of Credit as
though made hereunder on and as of such date.  Each Guarantor hereby
acknowledges and agrees that it has received a copy of the Credit Agreement and
hereby (i) reaffirms all representations and warranties contained therein to the
extent applicable to it and (ii) agrees to comply with all covenants and
agreements contained therein to the extent applicable to it and as the same may
be amended or modified from time to time in accordance with the terms of the
Credit Agreement.

Section 10.  Events of Default.  If an Event of Default arises and is
continuing, then in any such event and at any time thereafter (so long as such
failure shall not have been cured or waived in accordance with Section 14
hereof), the Agent may, and at the direction of the Majority Lenders shall,
declare the obligations of Borrower under the Credit Agreement (whether or not
then due under the Credit Agreement) immediately due and payable pursuant to
this Guarantee as to the Guarantors, and the Agent shall be entitled to enforce
the joint and several obligations of the Guarantors hereunder.


Section 11. Application of Proceeds.  Subject to any applicable agreements in
effect from time to time relating to the sharing and priority of payment of
proceeds of collateral the net proceeds of any collection, recovery, receipt,
appropriation or realization, after deducting all costs and expenses of every
kind incurred in connection with the foregoing, including reasonable attorneys’
fees and legal expenses, shall be applied to the payment in whole or in part of
the Guaranteed Obligations, in such order as is specified in Section 4.4 of the
Subsidiary Guarantor Security Agreement.

Section 12.  Construction.  THIS GUARANTEE SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER THE INTERNAL LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH SUCH LAWS OF SAID
STATE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.

Section 13. Enforceability.  Any provision of this Guarantee that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  If this Guarantee
would be held or determined by a court of competent jurisdiction in a judicial
proceeding to be void, voidable, invalid or unenforceable on account of the
amount of the aggregate liability of any Guarantor under this Guarantee or by
reason of any inconsistent contractual provision binding on any Guarantor and in
effect on or prior to the Closing Date, then, notwithstanding any other
provision of this Guarantee to the contrary, the aggregate amount of the
liability of each Guarantor under this Guarantee shall, without any further
action by any Guarantor, the Beneficiaries or any other Person, be automatically
limited and reduced to the maximum amount which is valid and enforceable.


Section 14. Remedies Not Exclusive.  No failure or delay on the part of any
Beneficiary in exercising any right, power or remedy under this Guarantee shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for in
this Guarantee are cumulative and are not exclusive of any remedies that may be
available to any Beneficiary at law or in equity or otherwise.  No amendment,
modification, supplement, termination or waiver of or to any provision of this
Guarantee, nor consent to any departure by any Guarantor therefrom, shall be
effective unless the same shall be consented to in writing by all of the Lenders
or the Majority Lenders, as the case may be, pursuant to subsection 9.1 of the
Credit Agreement, as such terms are defined in the Credit Agreement.  Any
amendment, modification or supplement of or to any provision of this Guarantee,
any waiver of any provision of this Guarantee, and any consent to any departure
by any Guarantor from the terms of any provision of this Guarantee, shall be
effective only in the specific instance and for the specific purpose for which
made or given.  Except where notice is specifically required by this Guarantee,
no notice to or demand on any Guarantor in any case shall entitle such Guarantor
or any other Guarantor to any other or further notice or demand in similar or
other circumstances.

Section 15.  Consent to Certain Transactions.  Each Guarantor acknowledges
receipt of a copy of the Credit Agreement and the other Loan Documents in the
form in which each was executed and delivered by the parties thereto, as
amended, supplemented or otherwise modified as of the Closing Date, and agrees
that such copies constitute adequate notice of all matters contained therein and
consents to the execution and delivery of such agreements and the performance of
all transactions provided for or contemplated therein; provided, however, that
none of the Beneficiaries shall be obligated to furnish to any Guarantor any
copies of any amendments, modifications or supplements or waivers with respect
to the Credit Agreement or any of the other Loan Documents.


Section 16.  Notices.  Except where telephonic instructions or notices are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable courier delivery service, or by prepaid telex, TWX or telegram (with
messenger delivery specified in the case of a telegram), or by telecopier, and
shall be deemed to have been given to each Guarantor for purposes of this
Guarantee on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this subsection.  Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this subsection, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective telex, TWX
or telecopier numbers) indicated in the Credit Agreement, and, in the case of
telephonic instructions or notices, by calling the telephone number or numbers
indicated for such party in the Credit Agreement.

Section 17.  Successors and Assigns.  This Guarantee shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of, and
shall be enforceable by, each of the Beneficiaries and their respective
successors and assigns (including any permitted assignee of any Lender in
accordance with subsection 11.9 of the Credit Agreement); provided, however,
that no Guarantor may assign or transfer any of its obligations under this
Guarantee without the prior written consent of the Majority Lenders.

Section 18.  Release.  Notwithstanding Section 17, the Agent is authorized to
release any Guarantor from its guarantee and other obligations hereunder in
accordance with the provisions of subsection 11.1 of the Credit Agreement.

Section 19.  Further Assurances.  Each Guarantor, jointly and severally, agrees
to do such further acts and things and to execute and deliver such additional
agreements, powers and instruments, as any Beneficiary may reasonably require or
reasonably deem advisable to carry into effect the purposes of this Guarantee or
to better assure and confirm unto the Beneficiaries their rights, powers and
remedies under this Guarantee, the Credit Agreement or any other Loan Document.

Section 20.  Submission to Jurisdiction.  Each Guarantor, jointly and severally,
hereby irrevocably and unconditionally consents and submits to the nonexclusive
jurisdiction of any United States Federal or New York State court sitting in New
York County in any action or proceeding arising out of or relating to this
Guarantee, and each Guarantor, jointly and severally, hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
brought against any of the Beneficiaries in respect of this Guarantee shall be
brought in such United States Federal or New York State court.  Each Guarantor,
jointly and severally, irrevocably consents to the service of any and all
process in any such action or proceeding brought in any court in or of the State
of New York by the delivery of copies of such process to such Guarantor at its
address specified in Section 16 or by certified or registered mail directed to
such address.  Nothing herein shall affect the right of any of the Beneficiaries
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.


Section 21. Waiver of Trial by Jury.  THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN CONNECTION WITH ANY ACTION OR PROCEEDING
UNDER OR COUNTERCLAIM RELATING TO THIS GUARANTEE, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR THAT IT OR ITS
ASSETS IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OR MAINTAINING OF ANY SUCH ACTION OR PROCEEDING
IN THE JURISDICTIONS REFERRED TO IN SECTION 20.  EACH BENEFICIARY, BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS GUARANTEE, SHALL BE DEEMED TO HAVE WAIVED ITS
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING IN WHICH THE
GUARANTORS HAVE WAIVED THEIR RIGHT TO TRIAL BY JURY.

Section 22.  Fees and Expenses.  Each Guarantor, jointly and severally, agrees
to pay promptly, to the extent not previously finally and indefeasibly paid in
full by Borrower, (i) all reasonable costs and expenses of any Beneficiary in
connection with (A) any and all amounts which any Beneficiary has paid relative
to the curing of any default resulting from the acts or omissions of any
Guarantor under this Guarantee and (B) the enforcement of this Guarantee and the
preservation of the Beneficiaries’ rights hereunder.

Section 23.  Taxes.  Each of the agreements set forth in subsection 4.6 of the
Credit Agreement is hereby incorporated by reference mutatis mutandis with the
same effect as if such agreements had been set forth herein (it being understood
that the intent of the parties under this Section 23 is to provide that, subject
to the limitations of subsection 4.6 of the Credit Agreement, each Beneficiary
receive and retain the same amount net of all taxes and Non-Excluded Taxes that
such Beneficiary would have received had payment been made by the Borrower under
the Credit Agreement).  All references in such incorporated provisions to “the
Borrower” shall be deemed references to each Guarantor and all references in
such incorporated provisions to “this Agreement” shall be deemed references to
this Guarantee.  Each Guarantor further agrees to pay any and all stamp,
transfer and other taxes or fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of any instrument
or document that may be delivered in connection with this Guarantee, and agrees
to save Agent and each other Beneficiary harmless from and against any and all
liabilities with respect to or resulting from any delay in paying, or omission
to pay, such taxes, fees and expenses.

Section 24.  Counterparts.  This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Guarantee.


Section 25.  Headings.  Section and other headings used in this Guarantee are
for convenience only and shall not affect the construction of this Guarantee.

                                Section 26.             US Bank.  (a) US Bank as
LC Creditor under the US Bank Letter of Credit Facility and in its capacity as a
Beneficiary hereunder hereby irrevocably designates and appoints Bankers Trust
Company as Agent under this Guarantee and irrevocably authorizes Bankers Trust
Company to act as its Agent and to take such action on its behalf under the
provisions of this Guarantee and to exercise such powers and perform such duties
as are expressly delegated to the Agent under this Guarantee and the Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary in this Guarantee, the
Agent shall not have any duties or responsibilities with respect to US Bank in
its capacity as LC Creditor under the US Bank Letter of Credit Facility or any
fiduciary relationship with US Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Guarantee or otherwise to exist against the Agent.

 

                (b)           For avoidance of doubt, US Bank expressly
acknowledges that all rights and remedies of the Agent hereunder shall be
exercised by the Agent in accordance with the applicable provisions of the
Credit Agreement, and no consent of, or notice to, US Bank shall be required
with respect thereto and US Bank shall not undertake any separate action with
respect to the Collateral.  The sole right of US Bank hereunder shall be to
receive its proportionate share of any proceeds received by the Agent hereunder
in accordance with the terms hereof.

 

                                Section 27.             Additional Guarantors. 
It is understood and agreed that any Subsidiary of Borrower that is required to
become a party to this Guarantee after the Restatement Date pursuant to Section
7.12 of the Credit Agreement shall automatically become a party hereunder upon
the execution and delivery by such Subsidiary of an instrument in the form of
Annex A hereto and the delivery of same to the Agent, with the same force and
effect as if originally named as a party herein.  The execution and delivery of
any instrument adding an additional party to this Guarantee shall not require
the consent of any party hereunder or of any Beneficiary.  The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new party hereto.

 

 

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, each of the Guarantors has caused this Subsidiary Guarantee
Agreement to be duly executed and delivered by its proper and duly authorized
officer as of the day and year first above written.

 

VISION-EASE LENS, INC.

 

 

 

 

By:

/s/ Bradley D. Carlson

 

 

 

 

Name:

Bradley D. Carlson

 

 

 

 

Title:

Treasurer

 

 

 

 

VISION-EASE LENS AZUSA, INC.

 

 

 

 

 

By:

/s/ Bradley D. Carlson

 

 

 

 

Name:

Bradley D. Carlson

 

 

 

 

Title:   

 Treasurer

 


 

ACKNOWLEDGED AND AGREED TO

AS A BENEFICIARY THIS 12TH DAY

OF OCTOBER, 2001:

 

U.S. BANK NATIONAL ASSOCIATION

 

By:

/s/ William J. Umscheid

Name:

William J. Umscheid

Title:

Vice President

 


ANNEX A

to

Amended and Restated Subsidiary Guarantee Agreement

ADDITION OF NEW GUARANTOR

TO AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT

 

ADDITION OF NEW GUARANTOR TO AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT
(this "Instrument"), dated as of ___________ __, ______, amending that certain
Amended and Restated Subsidiary Guarantor Security Agreement dated as of October
__, 2001 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the "Agreement") by and among the Guarantors (the
"Guarantors") party thereto and Bankers Trust Company, as Agent (the "Agent")
for the Secured Creditors.

Reference is made to the Amended and Restated Credit Agreement, dated as of June
25, 1998,  by and among BMC Industries, Inc. (the "Borrower"), the financial
institutions (the “Lenders”) from time to time party thereto and Bankers Trust
Company, as Agent (together with any successor agent, the “Agent”) providing for
the making of Loans and the issuance of, and participation in, Letters of Credit
as contemplated therein (as used herein, the term “Credit Agreement” means the
Credit Agreement described above in this paragraph, as in effect on October __,
2001 and as amended by that certain Second Amendment and Restatement Agreement
dated as of the October _, 2001, as the same may be amended, modified, extended,
renewed, replaced, restated or supplemented from time to time, and including any
agreement extending the maturity of or restructuring of all or any portion of
the Indebtedness under such agreement or any successor agreements).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement and the Credit Agreement.

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Interest Rate Protection or other Hedging Agreements.  Pursuant to
Sections 7.12 of the Credit Agreement, the undersigned is required to enter into
the Agreement.  Section 27 of the Agreement provides that additional parties may
become a party under the Agreement by execution and delivery of an instrument in
the form of this Instrument.  The undersigned (the "New Party") is executing
this Instrument in accordance with the requirements of the Credit Agreement to
become a party under the Agreement in order to induce the Lenders to extend and
continue the extension of credit pursuant to the Credit Agreement.

Accordingly, the New Party agrees as follows:

SECTION 1.           In accordance with the Agreement, the New Party by its
signature below becomes a party to the Agreement with the same force and effect
as if originally named therein as a party and the New Party hereby (a) agrees to
all the terms and warrants that the representations and warranties made by it as
a party thereunder are true and correct in all material respects on and as of
the date hereof.  Each reference to an "Guarantor" in the Agreement shall be
deemed to include the New Party.  The Agreement is hereby incorporated herein by
reference.


SECTION 2.           The New Party represents and warrants to the Agent and the
Beneficiaries that this Instrument has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors' rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

SECTION 3.           This Instrument may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Instrument shall become effective when the
Agent shall have received a counterpart of this Instrument that bears the
signatures of the New Party.

SECTION 4.           Except as expressly supplemented hereby, the Agreement
shall remain in full force and effect.

SECTION 5.         THIS INSTRUMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

SECTION 6.           All communications and notices hereunder shall be in
writing and given as provided in the Agreement.  All communications and notices
hereunder to the New Party shall be given to it at the address set forth under
its signature below.

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Amended and Restated Subsidiary Guarantee Agreement as of the day
and year first above written.

 

[NAME OF NEW PARTY],

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 